Per Curiam.

Respondent contends that where a county bar association has made an investigation of alleged misconduct, and finds none, the matter should be closed, according to his interpretation of Gov. R. V(4).
Respondent then proceeds to question the use of a conviction of a misdemeanor, based upon a plea of nolo contendere, in a charge of misconduct warranting a suspension from the practice of law in Ohio. This court over a num*366ber of years has-established the. admission of a judgment of conviction in disciplinary cases.-' .See Ohio State Bar Assn. v. Moore (1976), 45 Ohio St. 2d 57; Dayton Bar Assn. v. Radabaugh (1975), 43 Ohio St. 2d 155; Ohio State Bar Assn. v. Tekulve (1975), 42 Ohio St. 2d 285; Ohio State Bar Assn. v. Hart (1968), 15 Ohio St. 2d 97; Cincinnati Bar Assn. v. Bowman (1968), 15 Ohio St. 2d 220; Dayton Bar Assn. v. Prear (1964), 175 Ohio St. 543-. --Although respondent attempts to distinguish most, of these cases from the instant matter, they are distinctions without a difference. The record bears out the legitimacy of,-the guilty finding by the court. And, it is that judgment which is the ultimate basis for these proceedings.
Unfortunately, the number of suspensions for willful failure to file an income tax return is growing at an alarming rate. See Dayton Barr Assn. Kern (1976), 46 Ohio St. 2d 342; Bar Assn. of Greater Cleveland v. Kates (1976), 46 Ohio St. 2d 34; Dayton Bar Assn. v. Radabaugh, supra; Ohio State Bar Assn. v. Tekulve, supra; and Columbus Bar Assn. v. Dixon (1974), 40 Ohio St. 2d 76.
W.e accept the recommendation of the Board .of Commissioners on Grievances and Discipline, and indefinitely suspend the respondent from the practice of law.

Judgment accordingly.

O ’Neill, C. J., Herbert, Corrigan, Stephenson, Celebrezze and W.-Brown, JJ., concur. ,
Stephenson, J., of the Fourth Appellate District, sitting for Stern, J.;